Smith, C. J.,
delivered the opinion of the court.
At the last term of this court the decree rendered by the court below in this cause was reversed, and the cause remanded. 79 So. 230. After the adjournment of this court, and more than fifteen days after the judgment was rendered, this motion was filed by appellant, praying that the judgment rendered by us be corrected, so as to award judgment final for appellant here. This motion is not predicated upon any mistake of the clerk in entering a judgment different from that rendered by the court, nor upon any of the matters contained in section 1016, Code of 1906 (section .736, Hemingway’s Code), but is predicated solely upon the alleged error of the court in remanding the cause to the court below, instead of rendering final judgment here; consequently it is in reality a suggestion of error, and should have been filed within the time fixed by rule 14 (72 So. viii), but, since it was not so filed, it must be is overruled.

Overruled.